DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 03/08/2021, with respect to the rejections of claims 1 and 8 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that neither cited reference teaches the amended claim 1 limitation which states that cluster sequence depends on a client-designated start location, however examiner respectfully disagrees. Di Lorenzo teaches that the driver of the vehicle is capable of inputting a desired starting point for the route (Di Lorenzo: Par. 35; i.e., a driver is allowed to input a starting point and an ending point for travelling by a plurality of methods). Regarding the cluster sequence, the determined final route will start at the client-designated start point and determine a cluster sequence based on the most efficient calculated path. Therefore, Sharma in view of Di Lorenzo does teach a calculated final route with cluster sequence dependent on a client-designated start location. 
Applicant has also asserted that cluster order is a feature absent in the cited references, however, Di Lorenzo teaches generating and outputting a final desired route (Di Lorenzo: Par. 33; i.e., a desired route is identified by the routing server 110 and transmitted back to the vehicle 104) which would innately contain a cluster order as an element of the entire route so the claimed limitation is taught by Sharma in view of Di Lorenzo.
Additionally, applicant has asserted that the cited references do not teach the proposed final route passing through each location once, however examiner respectfully disagrees. Di Lorenzo teaches that each node represents a customer that must be served (Di Lorenzo: Par. 48; i.e., each node represents a specific location, like, e.g., a customer, that the drivers need to visit or serve. The term . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the third cluster" in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim because only the first and second clusters are previously disclosed (claim 8), not the third cluster.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (U.S. Publication No. 2019/0197132; hereinafter Sharma) in view of Di Lorenzo (International Publication No. WO 2016/184501; hereinafter Di Lorenzo).
Regarding claim 1, Sharma teaches a system for creating optimized routes comprising (Sharma: Par. 48; i.e., the clustering engine 208 may use one or more shortest route computation algorithms):
a server configured to (Sharma: Par. 25; i.e., the environment 100 includes a database server 102, an application server 104, and a plurality of commuter-computing devices 106):
receive a route request from a client (Sharma: Par. 34; i.e., the processor 202 further receives and processes the transportation service requests of the commuters 108),
the route request comprising a set of locations (Sharma: Par. 45; i.e., the first through seventeenth locations 302A-302Q are the pick-up and drop-off locations of the commuters 108),
wherein each location of the set comprises geolocation information (Sharma: Par. 26; i.e., each location is a unique combination of longitude and latitude coordinates);
group the set of locations into at least a first cluster comprising at least a first location and a second location (Sharma: Par. 51; i.e., the first cluster 304A includes the first through fourth locations 302A-302D),
a second cluster comprising at least a third and a fourth location (Sharma: Par. 51; i.e., the second cluster 304B includes the fifth through seventh locations 302E-302G),
and a third cluster comprising at least a fifth and a sixth location (Sharma: Par. 51; i.e., the third cluster 304C includes the eighth and ninth locations 302H and 302I);
determine a first shortest distance between the first cluster and the second cluster (Sharma: Par. 57; i.e., the graph generator 210 determines the travel distance and travel time among the nearest locations of the first through sixth clusters 304A-304F),
and a second shortest distance between the second cluster and the third cluster (Sharma: Par. 57; i.e., the graph generator 210 determines the travel distance and travel time among the nearest locations of the first through sixth clusters 304A-304F);
wherein the first shortest distance comprises a first distance between the second location and the third location (Sharma: Fig. 3B, element e1; Par. 58; i.e., the graph generator 210 connects the first and second clusters 304A and 304B with the first edge e1), 
and wherein the second shortest distance comprises a second distance between the fourth location and the fifth location (Sharma: Fig. 3B, element e2; Par. 58; i.e., the graph generator 210 connects the second and third clusters 304B and 304C, the first and third clusters 304A and 304C, the third and fourth clusters 304C and 304D, and the fourth and fifth clusters 304D and 304E with the second through fifth edges e2-e5);
apply a set of human-defined fitness parameters to the proposed final route (Sharma: Par. 49; i.e., the clustering distance parameter is defined by the transportation service provider) to determine a corresponding set of fitness parameter values (Sharma: Par. 49; i.e., for a taxi transportation service the clustering distance parameter is pre-defined to be 500 m and for an ambulance transportation service the clustering distance parameter is pre-defined to be 1 km);
and iteratively determine the set of fitness parameter values on subsequent proposed final routes to converge on a final route (Sharma: Par. 56; i.e., the graph generator 210 forms the one or more connections among the first through sixth clusters 304A-304F based on the one or more threshold parameters);
Sharma does not teach the server configured to: determine a cluster sequence, wherein the cluster sequence depends on a client-designated start location; upon determining the first shortest distance and the second shortest distance, determine a first intra-cluster route for the first cluster, a second intra-cluster route for the second cluster, and a third intra-cluster route for the third cluster, wherein the first intra-cluster route begins at the first location and ends at the second location, wherein the second intra-cluster route begins at the third location and ends at the fourth location, and wherein the third intra-cluster route begins at the fifth location and ends at the sixth location; assemble, according to the cluster sequence, the first intra-cluster route, the second intra-cluster route, the third intra-cluster route, the first shortest distance, and the second shortest distance into a proposed final route; wherein the proposed final route passes through each location once; and send, to the client, a route response comprising the final route.
However, in the same field of endeavor, Di Lorenzo teaches the server configured to: determine a cluster sequence (Di Lorenzo: Par. 33; i.e., a desired route is identified by the routing server 110; for a final desired route to be identified, the server would have to determine a cluster sequence), wherein the cluster sequence depends on a client-designated start location (Di Lorenzo: Par. 35; i.e., a driver is allowed to input a starting point and an ending point for travelling by a plurality of methods); upon determining the first shortest distance and the second shortest distance, determine a first intra-cluster route for the first cluster (Di Lorenzo: Par. 65; i.e., as shown in Figure 5B, intra group shortest paths are computed for groups A, B, and C, respectively), a second intra-cluster route for the second cluster (Di Lorenzo: Par. 65; i.e., as shown in Figure 5B, intra group shortest paths are computed for and a third intra-cluster route for the third cluster (Di Lorenzo: Par. 65; i.e., as shown in Figure 5B, intra group shortest paths are computed for groups A, B, and C, respectively), wherein the first intra-cluster route begins at the first location and ends at the second location (Di Lorenzo: Fig. 5B; the path shown in cluster A can start at point 52 and end at point 53), wherein the second intra-cluster route begins at the third location and ends at the fourth location (Di Lorenzo: Fig. 5B; the path shown in cluster B can start at point 59 and end at point 56), and wherein the third intra-cluster route begins at the fifth location and ends at the sixth location (Di Lorenzo: Fig. 5B; the path shown in cluster C can start at point 55 and end at point 54); assemble, according to the cluster sequence, the first intra-cluster route, the second intra-cluster route, the third intra-cluster route, the first shortest distance, and the second shortest distance into a proposed final route (Di Lorenzo: Par. 67; i.e., graph G includes the clustering information, such as groups A, B, and C, the information of the border node group, the shortest intra group paths, and the inter group shortest paths; Di Lorenzo Par. 68; i.e., the routing system 110 can simply use a pre-computed lookup table to identify a shortest path between the starting node and the ending node); wherein the proposed final route passes through each location once (Di Lorenzo: Par. 48; i.e., each node represents a specific location, like, e.g., a customer, that the drivers need to visit or serve. The term "customer" is not limited to a human being or an organization - a customer may be a generic point on a map which needs to be visited; each node needs to be visited so the final route will include every node); and send, to the client, a route response comprising the final route (Di Lorenzo: Par. 33; i.e., a desired route is identified by the routing server 110 and transmitted back to the vehicle 104).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sharma to have further incorporated the server being configured to: determine a cluster sequence, wherein the cluster sequence depends on a client-designated start location; upon determining the first shortest distance and the second shortest distance, 
Regarding claim 3, Sharma in view of Di Lorenzo teaches the system according to claim 1, but Sharma does not teach wherein the first location in the first intra-cluster route is the closest location to the client-designated start location.
However, in the same field of endeavor, Di Lorenzo teaches wherein the first location in the first intra-cluster route is the closest location to the client-designated start location (Di Lorenzo: Par. 35; i.e., the driver can use the address and coordinates to specify a location; if the coordinates input by 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sharma to have further incorporated the first location in the first intra-cluster route being the closest location to the client-designated start location, as taught by Di Lorenzo. Doing so would allow the system to calculate a route via satellite communication to approximate locations (Di Lorenzo: Par. 35; i.e., a satellite transceiver unit 120 for communicating with navigation satellites 124 to receive and transmit GPS data).
Regarding claim 4, Sharma in view of Di Lorenzo teaches the system according to claim 1, but Sharma does not teach wherein the client-designated start location comprises a current client location.
However, in the same field of endeavor, Di Lorenzo teaches wherein the client-designated start location comprises a current client location (Di Lorenzo: Par. 35; i.e., the satellite unit 120 may automatically determine a current location and make the current location information available to the driver; the driver may input their current location as the starting location).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sharma to have further incorporated the client-designated start location comprising a current client location, as taught by Di Lorenzo. Doing so would allow the system to calculate a final route from a multitude of possible starting points (Di Lorenzo: Par. 35; i.e., the driver can use the address and coordinates to specify a location. The driver may also use a touch screen to input locations by tapping on the screen. The driver may also use a schedule to input the desired travel points).
Regarding claim 5, Sharma in view of Di Lorenzo teaches the system according to claim 1, but Sharma does not teach wherein the client-designated start location comprises a desired start location.
the client-designated start location comprising a desired start location (Di Lorenzo: Par. 35; i.e., a driver is allowed to input a starting point and an ending point for travelling by a plurality of methods).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sharma to have further incorporated the client-designated start location comprising a desired start location, as taught by Di Lorenzo. Doing so would allow the system to calculate a final route from a multitude of possible starting points (Di Lorenzo: Par. 35; i.e., the driver can use the address and coordinates to specify a location. The driver may also use a touch screen to input locations by tapping on the screen. The driver may also use a schedule to input the desired travel points).
Regarding claim 6, Sharma in view of Di Lorenzo teaches the system according to claim 1, but Sharma does not teach wherein each intra-cluster route connects all locations within each cluster.
However, in the same field of endeavor, Di Lorenzo teaches wherein each intra-cluster route connects all locations within each duster (Di Lorenzo: Fig. 5B; the paths between the points of each cluster connect all the points in that cluster).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sharma to have incorporated each intra-cluster route connecting all locations within each cluster as taught by Di Lorenzo. Doing so would allow the system to determine the most efficient route within clusters (Di Lorenzo: Par. 60; i.e., at step 408, a calculation for intra group cost is implemented, where the exact cost between all the pairs of nodes in a cluster is computed).
Regarding claim 7, Sharma in view of Di Lorenzo teaches the system according to claim 1. Sharma further teaches wherein the server is configured to group the set of locations according to DBSCAN (Sharma: Par. 27; i.e., the application server 104 implements various algorithms, such as density based spatial clustering algorithm, to cluster the locations).
Regarding claim 8, Sharma teaches a system for creating optimized routes comprising (Sharma: Par. 48; i.e., the clustering engine 208 may use one or more shortest route computation algorithms):
a server configured to (Sharma: Par. 25; i.e., the environment 100 includes a database server 102, an application server 104, and a plurality of commuter-computing devices 106): 
receive a route request from a client (Sharma: Par. 34; i.e., the processor 202 further receives and processes the transportation service requests of the commuters 108),
the route request comprising a set of locations (Sharma: Par. 45; i.e., the first through seventeenth locations 302A-302Q are the pick-up and drop-off locations of the commuters 108),
wherein each location in the set of locations comprises geolocation information (Sharma: Par. 26; i.e., each location is a unique combination of longitude and latitude coordinates),
conduct an AI-based clustering process on the set of locations (Sharma: Par. 37; i.e., the clustering engine 208 includes suitable logic, circuitry, and/or interfaces to execute instructions, programs, codes, and/or scripts stored in the memory 204),
thereby grouping locations from the set of locations into a set of clusters comprising at least two clusters (Sharma: Par. 50; i.e., the clustering engine 208 clusters the first location 302A and the second location 302B in one cluster, and the fifth location 302E in another cluster),
the first cluster comprising at least a first location and a second location (Sharma: Par. 51; i.e., the first cluster 304A includes the first through fourth locations 302A-302D), 
and the second cluster comprising at least a third location and a fourth location (Sharma: Par. 51; i.e., the second cluster 304B includes the fifth through seventh locations 302E-302G);
and determine a distance between the first cluster and the second cluster (Sharma: Par. 57; i.e., the graph generator 210 determines the travel distance and travel time among the nearest locations of the first through sixth clusters 304A-304F),
the distance comprising a distance between the first location and the second location (Sharma: Par. 57; i.e., the graph generator 210 determines the travel distance and travel time among the nearest locations of the first through sixth clusters 304A-304F);
Sharma does not teach wherein one location from the set of locations is designated as a client-designated start point location; wherein the first cluster is closest to the client-designated start point location; determine a cluster sequence wherein the cluster sequence provides an order in which clusters must be navigated through beginning with the first cluster; upon determining the distance, determine a first intra-cluster route for the first cluster and a second intra-cluster route for the second cluster; wherein the first intra-cluster route begins at the first location and ends at the second location, and wherein the second intra-cluster route begins at the third location and ends at the fourth location; create a proposed final route, wherein the proposed final route begins at the client-designated start location, passes through the first intra-cluster route and subsequently through the second intra-cluster route; and send, to the client, a route response comprising the proposed final route.
However, in the same field of endeavor, Di Lorenzo teaches wherein one location from the set of locations is designated as a client-designated start point location (Di Lorenzo: Par. 35; i.e., a driver is allowed to input a starting point and an ending point for travelling by a plurality of methods); wherein the first cluster is closest to the client-designated start point location (Di Lorenzo: Par. 68; i.e., at step 604, the routing system 110 retrieves the graph G from the lookup table and determines in which group the starting node and the destination node belong to; Di Lorenzo: Par. 35; i.e., a driver is allowed to input a starting point and an ending point for travelling by a plurality of methods); determine a cluster sequence wherein the cluster sequence provides an order in which clusters must be navigated through beginning with the first cluster (Di Lorenzo: Par. 33; i.e., a desired route is identified by the routing server 110; for a final desired route to be identified, the server would have to determine a cluster sequence); upon determining the distance, determine a first intra-cluster route for the first cluster and a second intra-cluster route for the second cluster (Di Lorenzo: Par. 65; i.e., as shown in Figure 5B, intra group shortest paths are computed for groups A, B, and C, respectively); wherein the first intra-cluster route begins at the first location and ends at the second location (Di Lorenzo: Fig. 5B; the path shown in cluster A can start at point 52 and end at point 53), and wherein the second intra-cluster route begins at the third location and ends at the fourth location (Di Lorenzo: Fig. 5B; the path shown in cluster B can start at point 59 and end at point 56); create a proposed final route (Di Lorenzo: Par. 33; i.e., a desired route is identified by the routing server 110;), wherein the proposed final route begins at the client-designated start location, passes through the first intra-cluster route and subsequently through the second intra-cluster route (Di Lorenzo: Par. 48; i.e., each node represents a specific location, like, e.g., a customer, that the drivers need to visit or serve; each node needs to be visited so the final route will include every node in every intra-cluster route); and send, to the client, a route response comprising the proposed final route (Di Lorenzo: Par. 33; i.e., a desired route is identified by the routing server 110 and transmitted back to the vehicle 104).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sharma to have further incorporated wherein one location from the set of locations is designated as a client-designated start point location; wherein the first cluster is closest to the client-designated start point location; determine a cluster sequence wherein the cluster sequence provides an order in which clusters must be navigated through beginning with the first cluster; upon determining the distance, determine a first intra-cluster route for the first cluster and a second intra-cluster route for the second cluster; wherein the first intra-cluster route begins at the first location and ends at the second location, and wherein the second intra-cluster route 
Regarding claim 9, Sharma in view of Di Lorenzo teaches the system according to claim 8, but Sharma does not teach wherein the client-designated start location comprises a current client location.
However, in the same field of endeavor, Di Lorenzo teaches wherein the client-designated start location comprises a current client location (Di Lorenzo: Par. 35; i.e., the satellite unit 120 may automatically determine a current location and make the current location information available to the driver; the driver may input their current location as the starting location).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sharma to have further incorporated the client-designated start location comprising a current client location, as taught by Di Lorenzo. Doing so would allow the system to calculate a final route from a multitude of possible starting points (Di Lorenzo: Par. 35; i.e., the driver can use the address and coordinates to specify a location. The driver may also use a 
Regarding claim 10, Sharma in view of Di Lorenzo teaches the system according to claim 8, but Sharma does not teach wherein the client-designated start location comprises a desired start location.
However, in the same field of endeavor, Di Lorenzo teaches wherein the client-designated start location comprises a desired start location (Di Lorenzo: Par. 35; i.e., a driver is allowed to input a starting point and an ending point for travelling by a plurality of methods).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sharma to have further incorporated the client-designated start location comprising a desired start location, as taught by Di Lorenzo. Doing so would allow the system to calculate a final route from a multitude of possible starting points (Di Lorenzo: Par. 35; i.e., the driver can use the address and coordinates to specify a location. The driver may also use a touch screen to input locations by tapping on the screen. The driver may also use a schedule to input the desired travel points).
Regarding claim 11, Sharma in view of Di Lorenzo teaches the system according to claim 8, but Sharma does not teach wherein each intra-cluster route connects all locations within each cluster.
However, in the same field of endeavor, Di Lorenzo teaches wherein each intra-duster route connects all locations within each cluster (Di Lorenzo: Fig. 5B; the paths between the points of each cluster connect all the points in that cluster).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sharma to have incorporated each intra-cluster route connecting all locations within each cluster as taught by Di Lorenzo. Doing so would allow the system to determine the most efficient route within clusters (Di Lorenzo: Par. 60; i.e., at step 408, a 
Regarding claim 12, Sharma in view of Di Lorenzo teaches the system according to claim 8. Sharma further teaches wherein the server is further configured to: determine a second distance between the second cluster and the third cluster, the second shorted distance comprising a distance between the third location from the second cluster and a fourth location from a third cluster (Sharma: Par. 57; i.e., the graph generator 210 determines the travel distance and travel time among the nearest locations of the first through sixth clusters 304A-304F);
Sharma does not teach upon determining the second distance, determine a second intra-cluster route for the third cluster; and incorporated into the proposed final route (a) the first, second, and third intra-cluster routes, (b) the distance between the first location and the second location, and (c) the second distance.
However, in the same field of endeavor, Di Lorenzo teaches upon determining the second distance, determine a second intra-cluster route for the third cluster (Di Lorenzo: Par. 65; i.e., as shown in Figure 5B, intra group shortest paths are computed for groups A, B, and C, respectively); and incorporated into the proposed final route (a) the first, second, and third intra-cluster routes, (b) the distance between the first location and the second location, and (c) the second distance (Di Lorenzo Par. 68; i.e., the routing system 110 can simply use a pre-computed lookup table to identify a shortest path between the starting node and the ending node; Di Lorenzo: Par. 67; i.e., graph G includes the clustering information, such as groups A, B, and C, the information of the border node group, the shortest intra group paths, and the inter group shortest paths).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Sharma to have further incorporated upon determining the second distance, determine a second intra-cluster route for the third cluster; and 
Regarding claim 13, Sharma in view of Di Lorenzo teaches the system according to claim 8. Sharma further teaches wherein the server is further configured to: apply a set of human-defined fitness parameters to the proposed final route (Sharma: Par. 49; i.e., the clustering distance parameter is defined by the transportation service provider) to determine a corresponding set of fitness parameter values (Sharma: Par. 49; i.e., for a taxi transportation service the clustering distance parameter is pre-defined to be 500 m and for an ambulance transportation service the clustering distance parameter is pre-defined to be 1 km); and iteratively determine the set of fitness parameter values on subsequent proposed final routes to converge on a final route (Sharma: Par. 56; i.e., the graph generator 210 forms the one or more connections among the first through sixth clusters 304A-304F based on the one or more threshold parameters).
Regarding claim 14, Sharma in view of Di Lorenzo teaches the system according to claim 8, Sharma further teaches wherein the client is configured to store executable code (Sharma: Par. 35; i.e., the memory 204 includes suitable logic, circuitry, and/or interfaces that store the instructions, programs, codes, and/or scripts executable by the processor 202, the transceiver 206, the clustering engine 208, the graph generator 210, the segmentation engine 212, the tagging engine 214, the predictor engine 216, and/or the vehicle allocation engine 218), the executable code being sufficient to enable the client to communicate with the server for purposes of sending requests and receiving responses (Sharma: Par. 34; i.e., the processor 202 transmits queries to the database server 102 for retrieving the location information of the commuters 108. The processor 202 further receives and processes the transportation service requests of the commuters 108).
Regarding claim 15, Sharma in view of Di Lorenzo teaches the system according to claim 8. Sharma further teaches wherein the distance comprises a function of geographic distance (Sharma: Par. 50; i.e., table 1 illustrates first through sixth clusters 304A-304F formed by the clustering engine 208 based on the distances among the first through seventeenth locations 302A-302Q).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661